Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 24, 2021

                                    No. 04-21-00242-CV

          ELECTRIC RELIABILITY COUNCIL OF TEXAS and Bill Magness,
                                Appellants

                                             v.

                                      CPS ENERGY,
                                        Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-CI-04574
                      Honorable Solomon Casseb, III, Judge Presiding


                                      ORDER

        The current deadline for appellants’ reply brief is October 4, 2021. On September 22,
2021, appellants filed an unopposed motion requesting an extension of that deadline until
October 19, 2021. After consideration, we GRANT appellants’ motion and ORDER them to file
their reply brief by October 19, 2021.

       It is so ORDERED on September 24, 2021.

                                                                PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court